
	

113 HRES 584 IH: Expressing support for the designation of May 11, 2014, through May 17, 2014, as Food Allergy Awareness Week.
U.S. House of Representatives
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 584
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2014
			Mr. Israel (for himself, Mr. McCaul, and Mr. Ryan of Ohio) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for the designation of May 11, 2014, through May 17, 2014, as Food Allergy
			 Awareness Week.
	
	
		Whereas as many as 15,000,000 people in the United States, including nearly 6,000,000 children
			 under the age of 18, have food allergies, which are potentially
			 life-threatening;
		Whereas data from the Centers for Disease Control and Prevention (CDC) shows a 50-percent increase
			 in the prevalence of food allergies in children under age 18 from 1997 to
			 2011;
		Whereas there is no cure for food allergy and limited understanding of the underlying reasons for
			 the increase in prevalence of food allergies among children;
		Whereas 8 foods, shellfish, fish, milk, eggs, tree nuts, peanuts, soy, and wheat, cause 90 percent
			 of all food allergy reactions in the United States;
		Whereas strict avoidance of offending foods is the only way to prevent an allergic reaction;
		Whereas reactions typically occur when an individual unknowingly eats a food containing an
			 ingredient to which they are allergic;
		Whereas the symptoms of a food-allergic reaction can include hives, vomiting, respiratory distress,
			 swelling of the throat, anaphylaxis, and death;
		Whereas anaphylaxis is a serious allergic reaction that is rapid in onset and may cause death;
		Whereas according to the CDC, food allergy results in more than 300,000 ambulatory care visits a
			 year involving children under age 18;
		Whereas those with food allergies and parents of children with food allergies develop plans for
			 food allergy management that include prompt access to epinephrine;
		Whereas Food Allergy Research & Education (FARE), a national, nonprofit organization dedicated to finding a cure for food
			 allergies, and to keep individuals with food allergies safe and included,
			 recognizes and supports Food Allergy Awareness Week during May of every
			 calendar year;
		Whereas outreach and education to the public may improve the response to an allergic reaction;
		Whereas public awareness of food allergies may also enhance the commitment to research to
			 understand the causes for food allergies and interventions for allergic
			 reaction; and
		Whereas this year Food Allergy Awareness Week is recognized during the week of May 11, 2014,
			 through May 17, 2014: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of Food Allergy Awareness Week;
			(2)encourages the President to issue a proclamation in support of the goals and ideals of Food Allergy
			 Awareness Week;
			(3)encourages States, territories, possessions of the United States, and localities to support the
			 goals and ideals of Food Allergy Awareness Week;
			(4)encourages media organizations to participate in Food Allergy Awareness Week and help educate the
			 public about food allergies;
			(5)recognizes and reaffirms the Nation’s commitment to research the causes of food allergies,
			 interventions for allergic reactions, and the best way to prevent
			 individuals from having reactions; and
			(6)recognizes all people in the United States living with food allergies, expresses gratitude to their
			 family members and friends who are a source of love and protection to
			 them, and salutes the health care professionals, teachers, and other
			 caregivers and medical researchers who provide assistance to those so
			 affected.
			
